Name: 2009/684/EC: Decision of the European Parliament of 23Ã April 2009 on the closure of the accounts of the Community Fisheries Control Agency for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/205 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on the closure of the accounts of the Community Fisheries Control Agency for the financial year 2007 (2009/684/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Community Fisheries Control Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the Community Fisheries Control Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0179/2009), 1. Notes that the final annual accounts of the Community Fisheries Control Agency are as annexed to the Court of Auditors report; 2. Approves the closure of the accounts of the Community Fisheries Control Agency for the financial year 2007; 3. Instructs its President to forward this Decision to the Executive Director of Community Fisheries Control Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 78. (2) OJ C 311, 5.12.2008, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) OJ L 357, 31.12.2002, p. 72.